Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received June 04, 2019.  No Claim set has been filed and only Applicant arguments on 04/22/2022.  No Claims have been amended, canceled or added.  Therefore, claims 1-21 are pending and addressed below. 

Title 
The amendment to the Title filed 04/22/2022 has been reviewed and accepted.  


Information Disclosure Statement (IDS)
The information disclosure statement filed 01/07/2022 is sufficient to failed IDS filed 02/06/2020, in previous office action.  IDS filed 01/07/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  
The information disclosure statement filed 03/02/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baloga et al. (US10733371 B1, file date 06/1/2016).

Claim 1:
With respect to claim 1, Baloga et al. discloses a method for helping a user optimize time use during transition times between scheduled activities (a session specification database, Figure 8), the method comprising the steps of:
maintaining a schedule database including at least first and second consecutive scheduled activities for a first system user with a transition period between the first and second consecutive scheduled activities (scheduling a session for which session content has been previously specified and stored in a session content specification database like the one shown in FIG. 8 for a specific space type, Column 62, lines 26-30, Figure 8);
during the transition period subsequent to the first activity and prior to commencement of the second activity, detecting occurrence of at least a first trigger set of circumstances (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another so that users do not have to perform any tasks for the transition to occur, Column 12, lines 55-59);
upon occurrence of the at least a first trigger set of circumstances, automatically identifying a secondary activities set including at least first and second secondary activities that may be initiated during the transition period (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another, Column 12, lines 55-59);
presenting the secondary activities set to the first user via at least one affordance
(Each conference space includes a sub-set of vessel and interface affordances and may be controllable to facilitate one or more specific activities within the space, Column 8, lines 20-25) (one or more walls within a space may be designed and controlled to automatically move to reconfigure a space and specifically vessel juxtapositions within the space to optimally facilitate specific activities, Column 12, lines 63-66) (the system may specify a set of pre-canned content types and may present a list of the pre-canned content types to a user for selection and association with each of the vessels within a space, Column 11, lines 4-16); 
receiving selection from the user of at least one of the secondary activities from the activities set (enable a user to select a space/vessel arrangement type as well as one of a set of activities to be performed within the selected space type and, based on the space/activity combination selected, may request content input from the user needed to populate space vessels during a session, Column 9, lines 10-17) (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26); and
facilitating the selected secondary activity via at least one affordance (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26) (then fills in the rest of the content in a fashion optimized to facilitate a specific activity, Column 63, lines 6-8).

Claim 2:
With respect to claim 2, Baloga et al. discloses wherein the at least one affordance that presents the secondary activities set and the at least one affordance that facilitates the selected secondary activity include the same affordances (type and arrangement of vessels within a space, in at least some cases, a template may also specify two or a plurality of different activities that can be optimally supported within an associated space type and different information types presented on or in the vessels in a specific arrangement during a session to optimize use of the space affordances for specific activities, Column 8, lines 51-57).

Claim 3:
With respect to claim 3, Baloga et al. discloses wherein selected activity can be facilitated via different affordance sets, the method further including the steps of, during the transition period, periodically identifying affordances within the vicinity of the user, identifying an optimal affordance set for facilitating the selected activity and, upon the optimal affordance set changing, switching from a current affordance set to the optimal affordance set to continue facilitating the selected activity (a template may also specify two or a plurality of different activities that can be optimally supported within an associated space type and different information types presented on or in the vessels in a specific arrangement during a session to optimize use of the space affordances for specific activities. For instance, where a vessel arrangement in a specific space can be used to facilitate either a leader based presentation session or a collaborative egalitarian session, a template for the space may direct or guide a space user to populate the space vessel set differently given the different intended activities, a single space and associated vessel set may be controllable to optimally support many (e.g., 5, 6, 30) different activity types, Column 8, lines 51-65).



Claim 4:
With respect to claim 4, Baloga et al. discloses wherein the step of switching includes automatically switching from the current affordance set to the optimal affordance set (A server may identify content presented via one or more of the vessels that is being focused on at any one time and may switch which content is presented in at least one of the remote interface fields as a function of which vessel is currently focused on, a server determines that a group's focus has changed from main content presented locally in a first vessel to whiteboard content (e.g., a whiteboard application) presented locally in a second vessel. Referring again to FIG. 81, a remote interface may be controlled to switch the content presented in relatively large field 1526 from main content to a replication of the whiteboard content that is currently the focus of local attention, Column 84, lines 28-40).

Claim 5:
With respect to claim 5, Baloga et al. discloses wherein the step of switching includes presenting an option to the user to switch from the current affordance set to the optimal affordance set and, upon the user selecting the option to switch, switching from the current set to the optimal set (FIG. 81, a remote interface may be controlled to switch the content presented in relatively large field 1526 from main content to a replication of the whiteboard content that is currently the focus of local attention., Column 84, lines 40-43).


Claim 6:
With respect to claim 6, Baloga et al. discloses further including maintaining content associated with at least the first activity wherein at least one of the secondary activities includes options for handling the first activity content (an exemplary quick customize interface 930 for a T1 type space (e.g., 3 displays as shown in FIG. 2) is illustrated. Interface 930 includes fields 936, 938 and 940 representing displays 48, 50 and 52 in a T1 type space, a list 951 of content types, and that content consistent with a script is currently presented on vessels 48, 50 and 52, Column 
57, lines 12-39) (Figure 45).

Claim 7:
With respect to claim 7, Baloga et al. discloses wherein options for handling the first activity content include accessing the first activity content for review (an exemplary quick customize interface 930 for a T1 type space (e.g., 3 displays as shown in FIG. 2) is illustrated. Interface 930 includes fields 936, 938 and 940 representing displays 48, 50 and 52 in a T1 type space, a list 951 of content types, and that content consistent with a script is currently presented on vessels 48, 50 and 52, Column 57, lines 12-39) (Figure 45).

Claim 8:
With respect to claim 8, Baloga et al. discloses further including maintaining content associated with at least the second activity wherein at least one of the secondary activities includes options for handling the second activity content (an exemplary quick customize interface 930 for a T1 type space (e.g., 3 displays as shown in FIG. 2) is illustrated. Interface 930 includes fields 936, 938 and 940 representing displays 48, 50 and 52 in a T1 type space, a list 951 of content types, and that content consistent with a script is currently presented on vessels 48, 50 and 52, Column 
57, lines 12-39) (Figure 45).

Claim 9:
With respect to claim 9, Baloga et al. discloses wherein options for handling the second activity content include accessing the second activity content (an exemplary quick customize interface 930 for a T1 type space (e.g., 3 displays as shown in FIG. 2) is illustrated. Interface 930 includes fields 936, 938 and 940 representing displays 48, 50 and 52 in a T1 type space, a list 951 of content types, and that content consistent with a script is currently presented on vessels 48, 50 and 52, Column 
57, lines 12-39) (Figure 45).

Claim 10:
With respect to claim 10, Baloga et al. discloses wherein the options for handling the first activity content and for handling the second activity content further include forwarding the content to another system user, deleting the content and saving the content to a database for subsequent access (customization interface 720, content, select content types for enlarged vessel, save, forward arrow, Figures 27 and 28).


Claim 11:
With respect to claim 11, Baloga et al. discloses wherein at least one of the circumstances in the trigger set is related to duration of the transition period (associating different content types with space vessels at different times, the session specifying tools may enable an instantiator to specify a session duration or period, a session time line 853 is provided that includes sub-periods that divides the session period into smaller durations and a time selection icon 855 that can be moved about along the time line to select different session sub-periods, Column 50, lines 41-52) (Figure 36).

Claim 12:
With respect to claim 12, Baloga et al. discloses wherein at least one of a second user participated in the first activity or a second user is anticipated to participate in the second activity and wherein a possible secondary activity includes contacting the second user (where a system includes first, second and third screens and first, second and third conferees are currently sharing their desktops on the first, second and third screens, respectively, Column 4, lines 53-61) (a dyadic (e.g., two people) collaboration activity is occurring, a template may specify that a first totem move to a location generally to the right and behind a first collaborator and that a second totem move to a location generally to the right and behind a second collaborator and that each totem present two horizontally adjacent vessels to which either the first or second collaborator can share his or her laptop desktop in an egalitarian fashion, Column 12, lines 30-44).

Claim 13:
With respect to claim 13, Baloga et al. discloses wherein another trigger set circumstance includes availability of the second user to participate in a communication
(a dyadic (e.g., two people) collaboration activity is occurring, a template may specify that a first totem move to a location generally to the right and behind a first collaborator and that a second totem move to a location generally to the right and behind a second collaborator and that each totem present two horizontally adjacent vessels to which either the first or second collaborator can share his or her laptop desktop in an egalitarian fashion, Column 12, lines 30-44).

Claim 14:
With respect to claim 14, Baloga et al. discloses further including tracking second user location and wherein second user availability is determined at least in part on instantaneous location of the second user (a dyadic (e.g., two people) collaboration activity is occurring, a template may specify that a first totem move to a location generally to the right and behind a first collaborator and that a second totem move to a location generally to the right and behind a second collaborator, Column 12, lines 30-44).

Claim 15:
With respect to claim 15, Baloga et al. discloses wherein the at least one affordance used to facilitate the secondary activity includes a portable computing device (portable computing devices (e.g., see laptop 35 in FIG. 2, a tablet type device, or any other type of portable device), Column 23, lines 37-40, Figure 2).

Claim 16:
With respect to claim 16, Baloga et al. discloses further including automatically monitoring information related to a second system user wherein the second activity involves the second system user, at least one of the secondary activities including consideration of the second system user information by the first user (a dyadic (e.g., two people) collaboration activity is occurring, a template may specify that a first totem move to a location generally to the right and behind a first collaborator and that a second totem move to a location generally to the right and behind a second collaborator and that each totem present two horizontally adjacent vessels to which either the first or second collaborator can share his or her laptop desktop in an egalitarian fashion, Column 12, lines 30-44).

Claim 17:
With respect to claim 17, Baloga et al. discloses wherein the step of monitoring includes monitoring at least one of the second system user's schedule and a biometric condition associated with the second system user (This location information is intended to help session conferees appreciate weather and other environmental conditions in locations of remote conferees which it is believed could increased levels of empathy for distributed project team members, Column 35 line 66-Column 36 line 3).

Claim 18:
With respect to claim 18, Baloga et al. discloses wherein at least one of the trigger set circumstances is related to at least one of the physical and cognitive condition of the first user, the method further including sensing biometric conditions of the first user and using that information to discern at least one of a physical or a cognitive condition of the first user (This location information is intended to help session conferees appreciate weather and other environmental conditions in locations of remote conferees which it is believed could increased levels of empathy for distributed project team members, Column 35 line 66-Column 36 line 3).

Claim 19:
With respect to claim 19, Baloga et al. discloses wherein at least one of the trigger set circumstances is related to user preferences specifying times when specific activities should be facilitated (content changes may be linked to the progression of content presentation during a session.  For instance, referring yet again to FIG. 4, a conferee may want a session agenda to be presented via vessel 48 during the first three of fifty sequential main content images.  Once the fourth of the sequence of main content images is presented, the conferee may want a context data feed to be presented via vessel 48 and during the last three images in the sequence the conferee may want the agent re-presented on vessel 48, Column 49, lines 56-55), at least one of the trigger set circumstances is related to a sensed user physical condition, at least one of the trigger set circumstances is related to a time zone associated with where a system user is located and at least one of the trigger set circumstances is related to existence of additional content associated with at least one of the first and second activities (to providing additional content receiving vessels within a space at different locations, Column 80, lines 64-65).

Claim 20:
With respect to claim 20, Baloga et al. discloses a method for helping a user optimize time use during transition times between scheduled activities (a session specification database, Figure 8), the method comprising the steps of:
maintaining a schedule database including at least first and second consecutive scheduled activities for a first system user with a transition period between the first and second consecutive scheduled activities (scheduling a session for which session content has been previously specified and stored in a session content specification database like the one shown in FIG. 8 for a specific space type, Column 62, lines 26-30, Figure 8);
detecting at least one physical or cognitive first user condition (This location information is intended to help session conferees appreciate weather and other environmental conditions in locations of remote conferees which it is believed could increased levels of empathy for distributed project team members, Column 35 line 66-Column 36 line 3) (moveable affordances like totems and the ceiling assembly also substantially affect the sense of space that users feel during system user. For instance, when ceiling assembly 1270 is in the contoured state as in FIG. 70, conferees at table assembly 1294 have a sense of a more intimate and smaller space. Similarly, movement of totems toward conferees causes conferees to feel more connected to the content presented on the totem emissive vessels, Column 80, lines 64-Column 81, line 6);
during the transition period subsequent to the first activity and prior to commencement of the second activity (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another so that users do not have to perform any tasks for the transition to occur, Column 12, lines 55-59), automatically identifying, based at least in part on the at least one physical or cognitive first user condition, a secondary activities set including at least first and second secondary activities that may be initiated during the transition period (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another, Column 12, lines 55-59);
presenting the secondary activities set to the first user via at least one affordance
(Each conference space includes a sub-set of vessel and interface affordances and may be controllable to facilitate one or more specific activities within the space, Column 8, lines 20-25) (one or more walls within a space may be designed and controlled to automatically move to reconfigure a space and specifically vessel juxtapositions within the space to optimally facilitate specific activities, Column 12, lines 63-66) (the system may specify a set of pre-canned content types and may present a list of the pre-canned content types to a user for selection and association with each of the vessels within a space, Column 11, lines 4-16); 
receiving selection from the user of at least one of the secondary activities from the activities set (enable a user to select a space/vessel arrangement type as well as one of a set of activities to be performed within the selected space type and, based on the space/activity combination selected, may request content input from the user needed to populate space vessels during a session, Column 9, lines 10-17) (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26); and
facilitating the selected secondary activity via at least one affordance (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26) (then fills in the rest of the content in a fashion optimized to facilitate a specific activity, Column 63, lines 6-8).

Claim 21:
With respect to claim 21, Baloga et al. discloses a method for helping a user optimize time use during transition times between scheduled activities (a session specification database, Figure 8), the method comprising the steps of:
maintaining a schedule database including at least first and second consecutive scheduled activities for a first system user with a transition period between the first and second consecutive scheduled activities (scheduling a session for which session content has been previously specified and stored in a session content specification database like the one shown in FIG. 8 for a specific space type, Column 62, lines 26-30, Figure 8);
detecting at least one physical or cognitive first user condition (This location information is intended to help session conferees appreciate weather and other environmental conditions in locations of remote conferees which it is believed could increased levels of empathy for distributed project team members, Column 35 line 66-Column 36 line 3) (moveable affordances like totems and the ceiling assembly also substantially affect the sense of space that users feel during system user. For instance, when ceiling assembly 1270 is in the contoured state as in FIG. 70, conferees at table assembly 1294 have a sense of a more intimate and smaller space. Similarly, movement of totems toward conferees causes conferees to feel more connected to the content presented on the totem emissive vessels, Column 80, lines 64-Column 81, line 6);
during the transition period subsequent to the first activity and prior to commencement of the second activity (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another so that users do not have to perform any tasks for the transition to occur, Column 12, lines 55-59), automatically identifying, based at least in part on the at least one physical or cognitive first user condition as well as the duration of the transition period, a secondary activities set including at least first and second secondary activities that may be initiated during the transition period (Where a session transitions from one activity to another, where virtual interfaces are used, the template can automatically transition from one interface type to another, Column 12, lines 55-59);
presenting the secondary activities set to the first user via at least one affordance (Each conference space includes a sub-set of vessel and interface affordances and may be controllable to facilitate one or more specific activities within the space, Column 8, lines 20-25) (one or more walls within a space may be designed and controlled to automatically move to reconfigure a space and specifically vessel juxtapositions within the space to optimally facilitate specific activities, Column 12, lines 63-66) (the system may specify a set of pre-canned content types and may present a list of the pre-canned content types to a user for selection and association with each of the vessels within a space, Column 11, lines 4-16); 
receiving selection from the user of at least one of the secondary activities from the activities set (enable a user to select a space/vessel arrangement type as well as one of a set of activities to be performed within the selected space type and, based on the space/activity combination selected, may request content input from the user needed to populate space vessels during a session, Column 9, lines 10-17) (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26); and
facilitating the selected secondary activity via at least one affordance (a template may specify that different content types be presented in each of the different vessels based on a selected activity type, Column 10, lines 11-26) (then fills in the rest of the content in a fashion optimized to facilitate a specific activity, Column 63, lines 6-8).


Response to Remarks/Arguments
Applicant's arguments filed on April 22, 2022 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that; 

Claim 1:
(1) Claim 1 requires a method including the steps of, (i) during a transition period between first and second scheduled activities, detecting a trigger set of circumstance and when those circumstances occur, (ii) identifying at least first and second secondary activities that may be initiated during the transition period and (ili) presenting those secondary activities to a user via an affordance and, when one of the activities is selected, (iv) facilitating the selected activity via an affordance. Baloga fails to teach or suggest any of these four method steps.  Baloga's system there are no first and second scheduled sessions for a user with a transition period therebetween as required by claim 1.

(2)  While there often is time between a content specifying session and a content sharing session in Baloga, there is no first trigger set of circumstances that occur between first and second scheduled activities as required by claim 1.  In Baloga, while a user may access content that can be shared with others during a content specifying process, there is no presentation of activities that can be initiated by a user during a transition period between first and second scheduled periods.  The sessions are independent of each other and the Fig. 8 database has nothing to do with schedules associated with when each session will be presented or when it is scheduled. While there is a trigger event, that event happens at the end of the first activity and is followed by a transition to the second activity set up so there is no transition period during which a choice of first and second secondary activities is presented and acted upon to initiate a secondary activity during the transition period.  Neither of these two citations teaches anything about a transition time and filling that time with a secondary activity or providing an option between different secondary activities to a system user as required by claim 1.  There is no step of identifying first and second activities when a trigger event occurs, presenting those activities as options to a user, receiving a user selection and then facilitating the selected activity as required by claim 1.

Claims 20 and 21:
(3) Independent claim 20 is similar to claim 1 in that claim 20 requires that, (i) during a transition period that is after a first scheduled activity and prior to a second scheduled activity, a secondary activity set including first and second secondary activities is identified, (ii) presenting the secondary activities set to a user via an affordance and, when one of the presented secondary activities is selected, (ili) facilitating the selected activity via an affordance.  As described above with reference to claim 1, Baloga fails to teach or suggest any of these three method steps and therefore, for the reasons discussed above with respect to claim 1, claim 20 is not anticipated by Baloga.

(4) Baloga fails to teach or suggest either of detecting a physical or cognitive condition of a user or identifying at least first and second secondary activity options based on a detected user's condition. Regarding the user condition "detecting" step, the Office Action cites Baloga's C12:55-59 which only describes that when a session transitions between pre-defined activities, a template can transition from one interface type to another. This citation has nothing to do with sensing or detecting a user condition.


In response to remark/arguments (1), (2) and (3), Examiner respectfully disagrees.  Baloga et al. discloses “For instance, where session content changes during transitions from one activity type to another, time remaining content may indicate a next activity type and time remaining until an expected transition occurs. Thus, for instance, where a one-hour session is scheduled to transition from a presentation activity to a collaboration activity after a first thirty minute sub-period, the time remaining content specification may cause the system server to indicate that the collaboration session will commence five minutes before the final thirty minute period” (Column 35, lines 8-18), “content types on the left front and right front vessels also change during session sub-period transitions. While the FIG. 50 example shows content changing during sub-period transitions on all space vessels” (Column 52, lines 1-6).  Examiner maintains that in Baloga's system, there are first and second scheduled sessions for a user with a transition period therebetween as required by claim 1 and process, there is presentation of activities that can be initiated by a user during a transition period between first and second scheduled periods.  Therefore, Examiner maintains that Baloga et al. does teach and suggest this limitation.

	In response to remark/arguments (4), Examiner respectfully disagrees.  Baloga et al. discloses “moveable affordances like totems and the ceiling assembly also substantially affect the sense of space that users feel during system user. For instance, when ceiling assembly 1270 is in the contoured state as in FIG. 70, conferees at table assembly 1294 have a sense of a more intimate and smaller space. Similarly, movement of totems toward conferees causes conferees to feel more connected to the content presented on the totem emissive vessels” (Column 80, lines 64-Column 81, line 6), “This location information is intended to help session conferees appreciate weather and other environmental conditions in locations of remote conferees which it is believed could increased levels of empathy for distributed project team members” (Column 35, line 58-Column 36, line 3).  Therefore, Examiner maintains that Baloga et al. does teach and suggest this limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433
/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433